Citation Nr: 1402711	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  12-03 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for right shoulder disability, to include as secondary to service-connected right foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1975 and from July 1977 to July 1979.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDING OF FACT

The most probative evidence does not demonstrate that the Veteran has a right shoulder disability that is attributable to active service, or was caused or aggravated by her service-connected right foot disability.


CONCLUSION OF LAW

The criteria for service connection for right shoulder disability, to include as secondary to right foot disability, are not met.  38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A July 2010 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration (SSA), or that there are any VA treatment records relevant to this claim.  38 C.F.R. § 3.159(c)(2).  

There has been no VA examination for the purposes of determining entitlement to service connection for a right shoulder disability.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5013A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, the Board finds that a current VA examination to determine whether the Veteran's right shoulder disability is the result of her military service or her service-connected right foot disability is not necessary to decide the claim.  Although the Veteran has been diagnosed with a right shoulder disability, there is no competent and credible evidence of an in-service event or an association with service, nor of an association with or aggravation by the service-connected right foot disability, as will be discussed in greater detail below.  The most probative evidence of record weighs against linking the Veteran's right shoulder disability with any incident in service or with her right foot disability.  This evidence is insufficient to require an examination and obtain an opinion.

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Legal Criteria

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §3.303.  

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); See also 38 C.F.R. § 3.310

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Once lay evidence is found to be competent, the Board has a duty to address the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a right shoulder disability, so the appeal must be denied.  The evidence does show that the Veteran has been diagnosed with a right shoulder disability.  However, there is no indication in her service treatment records of any incident in service that could be connected with that disability, nor does the Veteran contend that one exists.

The Veteran believes that her right shoulder disability is the result of, or has been aggravated by, the tendency of her feet to twist, turn, or give out, causing her to fall.  
The Veteran's private treatment records contain an entry from February 2007 noting that the Veteran was experiencing pain in the right shoulder blade area where she had previously had breast reduction surgery and some subsequent scar tissue had developed.  At this time, the Veteran stated that she was lifting something when she felt a pull or a tear sensation in her right shoulder blade.  

In August 2009, a private treatment record notes that the Veteran hit her shoulder against a wall while falling.  A February 2010 note expands upon this by stating that she hit her shoulder against the wall when she slipped.  None of these entries indicate that the Veteran injured her shoulder as a result of her feet giving out.  

The only evidence of the Veteran's fall being related to her service-connected foot disability is her own testimony.  In her Form 9 appeal, the Veteran wrote that she feels that her tendency to fall and injure her shoulder is contributed to by her feet turning and twisting while she walks.  In a September 2010 statement, she wrote that she has fallen on numerous occasions as a result of her right foot giving out from under her, and that those falls have injured her right shoulder and arm.

The Veteran's service treatment records indicate that in April of 1975, the Veteran reported that her right foot would at times completely give out, and that her right ankle tended to give out and cause the Veteran to fall.  She was instructed to use an ankle strengthening machine.  

The Veteran is competent to report that her feet twisted, turned, or gave out.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, her statements are not consistent with the record.  Neither of the Veteran's separation examinations contain any mention of her foot causing her to fall.  None of the Veteran's private treatment records contain any mention of her foot giving out, or even of a tendency to fall.  The Veteran has also had four VA examinations related to her feet, dated April 2009, September 2010, November 2010, and January 2012.  None of these exams mention her feet twisting, turning, giving out, or causing her to fall.  In light of these inconsistencies, the Board finds that the Veteran's testimony during the VA examinations, which is consistent with her statements while seeking treatment for her shoulder, outweighs the credibility of the Veteran's statements in her Form 9 and her September 2010 statement.  Caluza v. Brown, 7 Vet. App. 498 (1995) (In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency and consistency with other information submitted on behalf of the claimant).

The Veteran is not entitled to a VA examination in this case.  Any medical opinion
linking her shoulder disability to the Veteran's military service or service-connected right foot disability would necessarily be based upon the unsubstantiated statements provided by the Veteran in contradiction with the other evidence of record.  The Board recognizes that the threshold for requiring a VA examination is low.  See McLendon, supra.  Nonetheless, the most probative evidence in this case does not support the scheduling of a VA examination because there is no competent and credible evidence of a link to service, and no competent and credible evidence that the Veteran's right shoulder disability has been caused or aggravated by her service-connected right foot disability.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for right shoulder disability, to include as secondary to service-connected right foot disability, is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.









ORDER

Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected right foot disability, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


